U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB Amendment #1 QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 Commission File Number: 000-17064 Oasis Online TechnologiesCorp. (Exact name of small business issuer as specified in its charter) Minnesota 41-1430130 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4alcon Drive Suite 213 Mesa, Arizona 85215 (Address of principal executive offices including zip code) (480) 634-5840 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesNo X As of May 13, 2008, the Registrant had 13,470,854 shares of common stock, $.01 par value per share, outstanding. Transitional Small Business Disclosure Format (check one): Yes No X EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Company’s Quarterly Report on Form 10-QSB for the period ended March 31, 2008, as filed with the Securities and Exchange Commission on May 14, 2008 (the “Form 10-QSB”), is solely to correct the indication that the registrant is a shell company as defined by Rule 12b-2 of the Securities Exchange Act of 1934, which was indicted in the original filing in error.No other changes have been made to the Form 10-QSB.This Amendment No.1 continues to speak as of the original filing date and does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-QSB filing. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Oasis Online TechnologiesCorp. March 13, 2012 /s/ Erik J. Cooper By: Erik J. Cooper Its: Chairman President Chief Executive Officer /s/ Eric Click By: Eric Click Its: Director Secretary Treasurer Chief Financial Officer Chief Operating Officer Principal Accounting Officer
